Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Status of the Claims
Applicant’s submission filed 10/15/2021 did not modify the claim set filed 07/08/2021.
Claims 1, 3-7, 9-15, and 21-23 filed 07/08/2021 are the current claims hereby under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1, 3-7, 9-15, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art relied upon in previous rejection and any art discovered during the search fails to teach or reasonably suggest the limitation in claim 1: “performing a subsequent SEM scan of the body location at a first time interval when the initial delta value is greater than the first threshold, performing a subsequent SEM scan of the body location at a second time interval when the initial delta value is less than the first threshold, wherein the second time interval is longer than the first time interval” or the limitation in claim 12: “calculating a previous delta value for the previous SEM scan to establish a first threshold, performing a subsequent SEM scan of the body location at a first time interval when the delta value is greater than or equal to the first threshold, performing a subsequent SEM scan of the body location at a second time interval that is shorter than the first time interval when the delta value is greater than or equal to a second threshold that is higher than the first threshold.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791          

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791